                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DERRICK LEE HOLLOMAN,                    :

            Petitioner                   :
                                             CIVIL ACTION NO. 3:19-0080
      v.                                 :
                                                   (Judge Mannion)
Warden SCOTT FINLEY,                     :

            Respondent                   :



                                MEMORANDUM

I. Background

      Derrick Lee Holloman, an inmate confined in the Schuylkill Federal

Correctional Institution, Minersville, (“FCI-Schuylkill”), Pennsylvania, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1,

petition). Petitioner raises the following four claims for relief:

      1.    The deliberate and unnecessary withholding of food
            essential to normal health is deliberate indifference to
            medical needs and violated the Eighth Amendment.
            Since arriving at FCI-Schuylkill, [he] has been forced
            to miss well over (1000) meals due to [his] food
            allergies.

      2.    Right to be free from the infliction of cruel and unusual
            punishments as guaranteed by the Eighth Amendment
            violation of Eighth Amendment rights has been found
            when there is an intentional denial of medical care.
                                         1
            [Petitioner’s] medical records will show that [he] was
            never given [his] prescriptions to both Benadryl or
            Claritin.

      3.    Courts defined “serious medical need” as one that has
            been diagnosed by a physician as mandatory
            treatment or one that is so obvious that even a lay
            person would easily recognize the necessity of a
            doctor’s attention. On the date of July 31, 2017,
            [Petitioner] was seriously injured and hospitalized after
            being fed food that [he] was highly allergic to.

      4.    Prison officials must follow their own rules if prison
            officials fail to follow their own rules and regulations,
            prisoners cannot be faulted for failing to do better.
            Records show that by having [Petitioner] placed on a
            self select diet violates the Federal Bureau of Prisons
            Clinical Practice Guidelines Management of Food
            Allergies.

(Doc. 1). For relief, Petitioner requests the following: “In these (3) almost (4)

years my imprisonment has been made more burdensome than the law allows

and has curtailed my liberty to a greater extent than the law permits. I humbly

request that the remainder of my sentence be terminated and that I’m released

to start my life as a free man once again.” Id.

      On April 26, 2019, a response was filed. (Doc. 4). Although provided an

opportunity, no traverse has been filed by Petitioner. For the reasons set forth

below, the Court will dismiss the petition for writ of habeas corpus.




                                       2
II.   Discussion

      Habeas corpus petitions are subject to summary dismissal pursuant to

Rule 4 (“Preliminary Review; Serving the Petition and Order”) of the Rules

Governing Section 2254 Cases in the United States District Courts, to 28

U.S.C. §2254 (1977) (applicable to §2241 petitions through Rule 1(b)). See,

e.g., Patton v. Fenton, 491 F.Supp. 156, 158–59 (M.D.Pa. 1979). Rule 4

provides, in pertinent part, “If it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court,

the judge must dismiss the petition and direct the clerk to notify the petitioner.”

A petition may be dismissed without review of an answer “when the petition is

frivolous, or obviously lacking in merit, or where ... the necessary facts can be

determined from the petition itself.” Allen v. Perini, 26 Ohio Misc. 149, 424

F.2d 134, 141 (6th Cir.), cert. denied, 400 U.S. 906 (1970). The Allen court

also stated that “the District Court has a duty to screen out a habeas corpus

petition which should be dismissed for lack of merit on its face.” Id.

      It is well-settled that a habeas corpus petition may be brought by a

prisoner who seeks to challenge either the fact or duration of his confinement

in prison. Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973). Federal habeas

corpus review is available only “where the deprivation of rights is such that it


                                          3
necessarily impacts the fact or length of detention.” Leamer v. Fauver, 288

F.3d 532, 540 (3d Cir. 2002).

        In the instant case, Petitioner’s challenge to the conditions of his

confinement is not a challenge to the fact or duration of his confinement. He

does not claim that his judgment of conviction was invalid or that he is being

confined in prison unlawfully. Rather, Petitioner seeks release as a result of his

alleged food allergies not being properly managed and because he is allegedly

not receiving appropriate medication for them. This deprivation, however, does

not legally effect the length of his sentence. While Petitioner seeks release, his

allegations are not properly directed toward the fact or duration of his

confinement, but rather to the conditions of his confinement. Therefore, his

claims are not properly asserted in a habeas petition brought under 28 U.S.C.

§2241, but rather must be pursued through the filing of a Bivens1 action. His

actual claims do not lie at the “core of habeas” in that they do not challenge

the fact or length of a sentence or confinement. Therefore, they are not

cognizable in a §2241 petition. See Preiser, 411 U.S. at 500; see Leamer, 288

F.3d at 542-44. Consequently, the petition will be dismissed without prejudice

to any right Holloman may have to reassert his claim in a properly filed civil


   1
       Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                                        4
rights complaint.



III.         Conclusion

             For the reasons stated above, the petition for a writ of habeas corpus will

be DISMISSED. An appropriate order will follow.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Dated: May 10, 2018
19-0080-01




                                              5
